Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	 Claims 1-226 are cancelled. Claims 227-255 were added on April 29, 2020.
Claims 241-255 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.
 
Withdrawal of Rejections

3.	The following rejections have been withdrawn in view of applicants’ arguments and Terminal Disclaimers:
	a) The rejection of claims 227-230, 233-238, and 240 under 35 U.S.C. 101; and
	b) The nonstatutory double patenting rejections of claims 227-240 over U.S. Patent Nos. 10,576,136 and 10,695,412.

 
Maintained Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



4.	Claims 227-228 and 234-240 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Von Maltzahn et al., (WO 2014121298 published August, 2014 priority to Feb. 2013).
The claims are a pharmaceutical composition comprising a purified bacterial mixture comprising of bacterial strains comprising 16S rDNA sequences of at least 95% sequence identity with SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, and SEQ ID NO:11 wherein the bacterial strains are lyophilized.

Von Maltzahn et al., disclose compositions for populating the gastrointestinal tract of a subject are described. Methods include administering to a subject a therapeutic composition comprising a purified population of spore-forming bacteria produced by providing a fecal material and subjecting the material to a treatment step resulting in purification of spore- forming bacteria. Methods include administering an amount effective to engraft and/or augment in the gastrointestinal tract [abstract].  Von Maltzahn et al., disclose a therapeutic composition comprising a purified population of spore-forming bacteria or bacteria having a substantial activity of spore-forming bacteria, in an amount effective to populate the gastrointestinal tract of a mammalian subject to whom the therapeutic composition is administered.
Table 1 below shows a List of Operational Taxonomic Units (OTU) with taxonomic assignments made to Genus, Species, and Phylogenetic Clade. Clade Bacteroides uniformis [para. 0092]. It is noted that Von Maltzahn et al., disclose a purified bacterial Phascolarctobacterium faecium, Fusobacterium ulcerans, Bacteroides dorei, Bacteroides uniformis, Subdoligranulum sp, Paraprevotella xylaniphila, Parabacteroides johnsonii, Alistipes sp JC136, Parabacteroides gordonii, Eubacterium limosum and Parabacteroides distasonis [See Table 1]. SEQ ID NOs:1-11 are the wild type sequences from each bacteria, therefore the inclusion of the specific strain inherently includes the instantly claimed 16SRNA identified as SEQ ID Nos: 1-11.  Von Maltzahn et al., sequences with 100% to SEQ  ID NO: 7; disclose sequences with 99.8% to SEQ  ID NO: 1 and 2; sequences with 99.5% to SEQ  ID NO: 3 and 11; sequences with 98.8% to SEQ  ID NO:4 and 5; sequences with 98.4% to SEQ  ID NO: 6, 9 and 10; and sequences with 97.1% to SEQ  ID NO: 8. 
Von Maltzahn et al., disclose the bacterial composition is preferentially administered by oral administration [para. 0159]. This preferentially includes oral administration, or by an oral or nasal tube (including nasogastric, nasojejunal, oral gastric, or oral jejunal). The bacterial composition can be administered to at least one region of the gastrointestinal tract, including the mouth, esophagus, stomach, small intestine, large intestine, and rectum. In some embodiments, it is administered to all regions of the gastrointestinal tract [para. 0159]. If the composition is administered colonoscopically or even if the subject has an oral administration, the subject can have a colon-cleansing preparation. The colon-cleansing preparation can facilitate proper use of the colonoscope or other administration devices, it can also maximize the proportion of the bacterial composition relative to the other organisms previously residing in the gastrointestinal tract of the subject [para. 160].  The bacterial compositions are included 
The bacterial compositions can be administered orally in the form of medicaments such as powders, capsules, tablets, gels or liquids [para. 0159].  The bacterial mixture suspension can be freeze-dried to a powder [para. 0145]. After drying, the powder can be blended to an appropriate potency, and mixed with other cultures and/or a filler such as microcrystalline cellulose for consistency and ease of handling [para. 0146]. There are generally preparations according to various techniques such as lyophilization. The bacterial compositions can be formulated into a variety of forms and administered by a number of different means. The compositions can be administered orally, in formulations containing conventionally acceptable carriers, adjuvants, and vehicles as desired [para. 0210]. Solid dosage forms for oral administration include capsules, tablets, caplets, pills, troches, lozenges, powders, and granules. Suitable polymers include, but are not limited to: cellulosic polymers such as hydroxypropyl cellulose, hydroxyethyl cellulose, hydroxypropyl methyl cellulose (HPMC), methyl cellulose, ethyl cellulose, cellulose acetate, cellulose acetate phthalate, cellulose 
It is noted that claim 240 does not further limit the components of the instantly claimed composition. Rather claim 240 is drawn to the response of an administered subject. Since the Patent Office does not have the facilities for examining and comparing applicants’ bacterial mixture composition with the bacterial mixture composition of the prior art reference, the burden is upon the applicants to show an unobvious distinction between the material structural and functional characteristics of the claimed composition and the composition of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. Therefore, Von Maltzahn et al., disclose the instantly claimed pharmaceutical composition and the rejected claim limitations.





Response to Arguments
5.	Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive. The rejection of claims 227-228 and 234-240 under 35 U.S.C. 102(a)(2) as being anticipated by Von Maltzahn et al., is maintained.
Applicants argue that while Von Maltzahn et al., disclose a pharmaceutical composition comprising a purified bacterial mixture wherein the bacterial strains are lyophilized and  names the all instantly claimed bacterial species comprising 16S rDNA sequences from Phascolarctobacterium faecium, Fusobacterium ulcerans, Bacteroides dorei, Bacteroides uniformis, Subdoligranulum sp, Paraprevotella xylaniphila, Parabacteroides johnsonii, Alistipes sp JC136, Parabacteroides gordonii, Eubacterium limosum and Parabacteroides distasonis ; Von Maltzahn et al., provide a significantly larger list of bacterial strains to choose from.  
It is noted that MPEP 2131 states that:  “A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). Further, MPEP 2131 states: When a claim covers structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  Furthermore, MPEP 2131 states:  “when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other 
Additionally, applicants argue about the combination of the 11 named bacterial species. However, the claim is not limited to the 11 named bacterial species because the claim language recites “comprising”  The transitional term “comprising” is inclusive or open-ended and does not exclude additional components, unrecited elements or method steps. See, e.g., Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”).  In this case, the pharmaceutical composition comprising a purified bacterial mixture must include at least these 11 species, but also includes numerous other bacterial species. Von Maltzahn et al., disclose compositions comprising at least 20, or at least 30, or at least 40, at least 50 or greater than 50 types of bacteria.  Therefore, the combinations of bacterial species are fewer then applicants alleged.  Thus, applicant’s argument is not persuasive because: 1) each and every element of the claim is found within the prior art reference ; and 2) the claim language does not exclude the inclusion of additional bacterial species which is clearly taught by Von Maltzahn et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 227-240 are rejected under 35 U.S.C. 103 as being unpatentable over Von Maltzahn et al., (WO 2014121298 published August, 2014 priority to Feb. 2013) in view of Pitt et al., (Cancer Research; 76(16); August 2016, 4602-7 Published Online July 29, 2016). 
The claims are drawn to a pharmaceutical composition comprising a purified bacterial mixture comprising of bacterial strains comprising 16S rDNA sequences of at least 95% sequence identity with SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, and SEQ ID NO:11 wherein the bacterial strains are lyophilized.
Von Maltzahn et al., has been discussed above as  teaching a pharmaceutical composition comprising a purified bacterial mixture consisting of bacterial strains comprising 16S rDNA sequences of at least 95% sequence identity with SEQ ID NO:1, 
Pitt et al., teach equilibrium linking the intestinal microbiota, the intestinal epithelium, and the host immune system establishes host health and homeostasis, with perturbations of this balance resulting in chronic inflammatory and autoimmune immunopathologies. The mutualistic symbiosis between gut microbiota and host immunity raises the possibility that dysbiosis of the intestinal content also influences the outcome of cancer immunotherapy. Pitt et al., presents findings that specific gut-resident bacteria determine the immunotherapeutic responses associated with CTLA-4 checkpoint blockade. This evidence teaches differences in the microbiome accounting for the significant heterogeneity in therapeutic and immunopathologic responses to immune checkpoint therapies. Pitt et al., teach improving the therapeutic coverage of immune checkpoint inhibitors, and potentially limit their immune-mediated toxicity, through the use of adjunctive “oncomicrobiotics” that indirectly promote beneficial immune responses through optimizing the gut microbiome [abstract].  
Pitt et al., teach alteration of the Gut Microbiota Impacts the Action of Immune Checkpoint Inhibitors [page 4603, col. 1].  Pitt et al., teach anticancer efficacy of CTLA-4 blockade relies on the gut microbiota [page 4603, col. 2]. Certain gut microbiota determines the level of efficacy and toxicity during CTLA-4 checkpoint blockade. Cancer immunotherapy with anti-CTLA-4 antibodies modulates the microbiota–intestinal barrier 
To identify particular bacterial species affected by this dysregulation, we performed high-throughput pyrosequencing of 16S ribosomal RNA gene amplicons from murine feces. This analysis indicated that a single injection of anti-CTLA-4 mAb could significantly affect the microbiome at the genus level. CTLA-4 blockade induced a rapid underrepresentation Bacteroidales family members in feces. Using this information, we investigated how recolonization of antibiotics-treated or GF mice with a selection of Bacteroides spp. might affect the antitumoral efficacy of anti-CTLA-4 mAb. Bacteroides species and a combination of Bacteroides species were each identified as species that could restore anti-CTLA-4 mAb–mediated anticancer responses. Notably, the restoration of efficacy seen on oral feeding with Bacteroides correlated with induced Th1 immune responses in tumor-draining lymph nodes and greater DC maturation in tumor beds [page 4603, col. 2]. To confirm that these findings were of clinical relevance, we analyzed the gut microbiome composition in metastatic melanoma patients before and after ipilimumab treatment. Three distinct microbiome clusters were revealed, for which segregation was determined by the Bacteroides and Prevotella genera (Alloprevotella/Prevotella driving cluster A and distinct Bacteroides spp. driving clusters B and C) [page 4605, col. 2].
Pitt et al., teach a role for other gut microbiota in the efficacy of immune-mediated tumor control and other ICBs Like ipilimumab, antibodies that inhibit human components of the PD-1/PD-L1 signaling pathway have also been subject to successful clinical testing, with two anti-PD-1 antibodies, pembrolizumab and nivolumab, having 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Pitt et al’s anti-cancer agents to Von Maltzahn et al., pharmaceutical composition comprising a purified bacterial mixture consisting of bacterial strains comprising 16S rDNA in order to improve the therapeutic coverage of immune checkpoint inhibitors, and potentially limit their immune-mediated toxicity, while promoting beneficial immune responses by optimizing the gut microbiome. 
One of ordinary skill in the art would have a reasonable expectation of success.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Moreover, the prior art teach the synergistic effect when the components are in combination.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a purified bacterial mixture consisting of bacterial strains comprising 16S rDNA and incorporate well-known anti-cancer drugs where there is no change in the respective function of the bacterial strains or anticancer drugs, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Response to Arguments
December 23, 2021 have been fully considered but they are not persuasive. The rejection of claims 227-240 under 35 U.S.C. 103 as being unpatentable over Von Maltzahn et al., in view of Pitt et al., is maintained.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Von Maltzahn et al., discloses all 11 bacterial species being comprised within a pharmaceutical composition wherein the strains are lyophilized. Therefore, each and every element as set forth in the claim is found.  Accordingly, it would have been prima facie obvious at the time of applicants’ invention to apply Pitt et al’s anti-cancer agents to Von Maltzahn et al., pharmaceutical composition comprising a purified bacterial mixture consisting of bacterial strains comprising 16S rDNA in order to improve the therapeutic coverage of immune checkpoint inhibitors, and potentially limit their immune-mediated toxicity, while promoting beneficial immune responses by optimizing the gut microbiome. 
Applicants’ argue that Pitt et al., is silent to the specific combination of bacterial strains recited in the claims but does teach combining improving the therapeutic 
In response to applicant's arguments against the Pitt reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, Von Maltzahn et al., is no silent regarding a pharmaceutical composition comprising a purified bacterial mixture consisting of bacterial strains comprising 16S rDNA sequences of at least 95% sequence identity with SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, and SEQ ID NO:11 wherein the strains are lyophilized. Thus, the combination of Von Maltzahn et al., in view of Pitt et al., teach the claim invention and applicants’ arguments are not found persuasive. 

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.  Claims 227-240 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,167,018. Although the pharmaceutical composition comprising a purified bacterial mixture consisting of bacterial strains comprising 16S rDNA sequences of at least 99% sequence identity with SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, and SEQ ID NO:11 wherein the bacterial strains are lyophilized.


Double Patenting
10.	Claims 227-233 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/421,578 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a pharmaceutical composition comprising a purified bacterial mixture consisting of bacterial strains comprising 16S rDNA sequences of at least 99% sequence identity with SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, and SEQ ID NO:11.
While the reference application recites a method of treating cancer comprising administering the same pharmaceutical composition comprising a purified bacterial mixture consisting of bacterial strains comprising 16S rDNA sequences of at least 99% sequence identity with SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Double Patenting
11.	Claims 227, 234 and 240 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6 of copending Application No. 16/631,496 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the both sets of claims are pharmaceutical composition comprising intestinal bacterial strains using the  same16S rDNA sequences. Furthermore, the claims in both applications are drawn to the induction of T cell proliferation or activation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Double Patenting
12.	Claims 227-230, 238-239 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 11, 21, 23-28,56,60 and 67
of copending Application No. 16/968,263 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the both sets of claims are drawn to purified bacterial mixture comprises bacterial strains 
The reference application recites the same compositions comprising the same purified bacterial mixture identified by the16S rDNA sequence.  Furthermore, the dependent claims in both applications are drawn to lyophilized bacterial strains, formulations and excipients.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
13.	Applicant's arguments filed Dec. 23, 2021 have been fully considered but they are not persuasive. The provisional nonstatutory double patenting rejections will be maintained until allowable subject matter has been identified. 


Pertinent Art

14.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Stritzker et al., (US Patent Pub. 2008/0193373 published August 2008) teach a composition comprising an immune checkpoint inhibitor and a bacterial Subdoligranulum sp., Alistipes sp., Clostridium sp., Bacteroides sp., and/or  Ruminococcus sp.; an anti-cancer agent, and/or therapeutic agents and any mode of administration not limited to oral and gut administration.
Conclusion
15.	 No claims allowed.

16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645